Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered December 1, 2011, which, after a framed-issue hearing in this proceeding pursuant to CPLR 7503 (b) to permanently stay arbitration of an uninsured motorist claim, granted the petition and permanently stayed the arbitration, unanimously affirmed, with costs.
Petitioner established by admissible proof that a vehicle owned and insured respectively by appellants was involved in the alleged accident. At the hearing, no objection was made to the admission of the police report containing the license plate number of the vehicle. Accordingly, the evidence is presumed to have been unobjectionable and any error is considered waived (CPLR 4017; Komsa v Colonial Penn Ins. Co., 188 AD2d 367, 367 [1st Dept 1992]). In any event, the contents of the police report were admissible under the present sense exception to the hearsay rule, as they were sufficiently corroborated by respondent’s testimony (see Jara v Salinas-Ramirez, 65 AD3d 933 [1st Dept 2009]; People v Brown, 80 NY2d 729 [1993]). Concur— Mazzarelli, J.P., Andrias, DeGrasse and Clark, JJ.